Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/563,415 filed on 09/06/19.  Claims 1-23 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 are rejected under 35 U.S.C. 103 as being obvious over LEE et al. (US 2016/0254689 A1) in view of Kirchoff (US 2019/0067952 A1) and further view of Janet Heath, October 28, 2016, “Ground Rules: earth, Chassis, and signal ground,” page 1-3.
As to claim 1, LEE et al. teach a charger configured to charge a battery of a device (Fig. 1-5, 16-17, 20, 21), the charger comprising: an input circuit configured to receive power from a power source (Fig. 1, power source 10); a converter circuit configured to convert the power from a first voltage to a second voltage (Fig. 1, DC-DC converter 120), wherein the converter circuit is connected between an output of the input circuit and a signal ground of the charger (Fig. 5, the converter circuit 120 is connected between an output Vin of the input circuit and a signal ground (GND) of the charger 100), and wherein the signal ground is connected to a chassis ground of the charger (Fig. 5, although it is not shown a chassis ground of the charger in the figure, it is apparently obvious to one skill in the art to recognize the charger 100 including a chassis ground in order to prevent a return current path through an available but undesirable means and prevent current circulating through the chassis); an output circuit configured to output the second voltage to an output connector of the charger, wherein the output circuit is connected between an output of the converter circuit supplying the second voltage, and the signal ground and the chassis ground of the charger (Fig. 5, low pass filter 124, signal ground from M4 and chassis ground (GND)); and a switching circuit configured to control the converter circuit, wherein the switching circuit is connected between the output of the input circuit and an electrically conducting casing of the output connector (Fig. 5, hybrid switching circuit 123; it is obvious that there is an output connector to output a charging voltage to battery 20), except wherein the switching circuit and the electrically conducting casing of the output connector are not connected to the signal ground and the chassis ground of the charger. Kirchoff teaches an integrated charger 100 including casing 122, input connector, a charging 
As to claim 7, Lee et al. teach the power source; and circuitry to operate the apparatus, wherein the battery supplies power to the circuitry (Fig. 5), and wherein the 
Claims 8-10, 16-17, 23 are rejected under 35 U.S.C. 103 as being obvious over LEE et al. (US 2016/0254689 A1) in view of Kirchoff (US 2019/0067952 A1) in view of Janet Heath, October 28, 2016, “Ground Rules: earth, Chassis, and signal ground,” page 1-3 and further view of Campbell et al. (US 2017/0318982 A1).
As to claims 8-9, Campbell et al. teach wherein the apparatus includes furniture comprising circuitry to operate an actuator, one or more actuators and wherein the battery operates the one or more actuators; and including a reclining chair, a reclining bed, or an adjustable standing desk (Fig. 1-3; ¶ 0007, 0009; an adjustable bed comprising a power source (rechargeable battery) and one more actuators). It would have been obvious to an artisan skill in the art to combine the teachings by integrating the charger as taught by the references into the furniture (adjustable bed, or reclining chair, adjustable standing desk) in order to recharge the rechargeable battery to operate the one or more actuators to further adjust the furniture cited above.  
As to claims 10, 16; 17, 23, remarks rejecting of claims 1, 8-9 equally apply to reject claim 10 because of similar claim limitations. In addition, Kirchoff teaches the charger connected to a portable electronic device (Fig. 1). 


Allowable Subject Matter
 Claims 1-6; 11-15; 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest the limitations recited in claims 2, 11, 18: wherein the switching circuit is configured to disable the converter circuit when the input circuit receives power from the power source and when the device or a load is not connected to the output connector of the charger; claims 3, 12, 19: wherein the switching circuit is configured to enable the converter circuit when the input circuit receives power from the power source and when the device is connected to the output connector of the charger; claims 4, 13, 20: wherein when the device is connected to the output connector of the charger, the switching circuit is connected to the signal ground and the chassis ground of the charger via the device; claims 5, 14, 21: a transient voltage suppression device connected between the electrically conducting casing of the output connector of the charger, and the signal ground and the chassis ground of the charger; claims 6, 15, 22: wherein the output connector of the charger includes a first pin connected to the output circuit and a second pin connected to the signal ground and the chassis ground of the charger.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851